USCA4 Appeal: 22-6078      Doc: 10         Filed: 07/29/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6078


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        HARRY RYALS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Roderick Charles Young, District Judge. (2:10-cr-00202-RCY-TEM-1)


        Submitted: July 26, 2022                                          Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Harry Ryals, Appellant Pro Se. Elizabeth Marie Yusi, OFFICE OF THE UNITED
        STATES ATTORNEY, Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6078         Doc: 10     Filed: 07/29/2022    Pg: 2 of 2




        PER CURIAM:

              Harry Ryals appeals the district court’s order denying his motion for early

        termination of supervised release under 18 U.S.C. § 3583(e)(1). We have reviewed the

        record and find no reversible error. Accordingly, we affirm for the reasons stated by the

        district court. United States v. Ryals, No. 2:10-cr-00202-RCY-TEM-1 (E.D. Va. Jan. 6,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   2